___________

                                    No. 95-3778
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Southern District of Iowa.
Raymond Gonzalez,                        *
                                         *         [UNPUBLISHED]
              Appellant.                 *


                                    ___________

                     Submitted:     August 1, 1996

                           Filed:   August 8, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Raymond Gonzalez pleaded guilty to conspiring to distribute cocaine,
and was sentenced to the mandatory minimum of 120 months imprisonment.       The
government later moved to reduce the sentence under 18 U.S.C. § 3553(e) and
Federal Rule of Criminal Procedure 35(b).            Within ten days after the
district court1 granted that motion, Gonzalez filed a motion which the
court construed as a motion to reconsider the extent of the sentence
reduction; the court denied the motion.      Subsequently, Gonzalez moved for
a further reduction in his sentence.      Again, the court denied the motion,
and Gonzalez appeals.


     Gonzalez has not pointed to any source of authority for his latter
motion, and under Rule 35(b), only the government may move for a reduction
in sentence.    See Fed. R. Crim. P. 35(b).       Because




     1
      The Honorable R. E. Longstaff, United States District Judge
for the Southern District of Iowa.
Gonzalez did not timely appeal from the court's denial of his motion to
reconsider, we dismiss for lack of jurisdiction.   See Fed. R. App. P. 4(b)
(defendant in criminal case must file notice of appeal within ten days of
court's entry of judgment); United States v. Ridl, 26 F.3d 73, 74 (8th Cir.
1994) (motion for reconsideration filed within appeal period is timely and
tolls running of time for filing appeal in criminal case); United States
v. Petty, 82 F.3d 809, 810 (8th Cir. 1996) (per curiam) (timely filing of
notice of appeal is both mandatory and jurisdictional).


     Accordingly, the appeal is dismissed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-